oO Oo YN DBD WN FP WD NY

wo NO bO NO WN NY NY NY NO YK FS FF YF HF FO Oh Eh ShlLS
Co ND NO ON BP WwW NY KH DOD Oe NR DH FF WY NY | O&O

 

Case 3:17-cv-00263-MMD-CLB Document 67 Filed 02/19/20 Page 1 of 2

Katherine F. Parks, Esq. - State Bar No. 6227

Thorndal Armstrong Delk Balkenbush & Eisinger
6590 S. McCarran Blvd., Suite B

Reno, Nevada 89509

(775) 786-2882

kfp@thorndal.com

Attorneys for Defendant

LYON COUNTY

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

THOMAS SJOBERG,

wo CASE NO. 3:17-cv-00263-MMD-CLB
Plaintiff,

VS.
STIPULATION AND [PROPOSED]
LYON COUNTY, ORDER TO EXTEND TIME TO FILE
OPPOSITION TO MOTION FOR
PARTIAL SUMMARY JUDGMENT

[ECF NO. 64]

Defendants.

 

 

COMES NOW Defendant, LYON COUNTY, and Plaintiff, THOMAS SJOBERG, by
and through their attorneys of record, and hereby request an extension of time for LYON
COUNTY to file its opposition to the motion for partial summary judgment [ECF No. 64] filed
on February 4, 2020.

The opposition is currently due on February 25, 2020, and the Defendant requests a two
week extension of time through and until March 10, 2020, to file its oppositions to the motion for
partial summary judgment. This is the parties’ first request to extend said deadline and they
///

//1
//
///

 

 
oD Oo ON NHN NW Fe WY YN =

mo NYO HPO HN NY NY NY NY NO HH HH =| ee Ee ee ee le
ao NN BN A SF WD NY | Oo Oo Fe HD HH Fe WD NY —

 

Case 3:17-cv-00263-MMD-CLB Document 67 Filed 02/19/20 Page 2 of 2

submit that the instant request is due to caseload and calendaring issues of counsel for LYON

COUNTY and not for the purpose of undue delay.

 

DATED this 19" day of February, 2020.

LAW OFFICES OF TERRI KEYSER-COOPER

By:_/_s / Terri Keyser-Cooper

Terri Keyser-Cooper, Esq.

State Bar No. 3984

1130 Wakefield Trial

Reno, Nevada 89523

(775) 337-0323
keysercooper@lawyer.com

Attorney for Plaintiff

THOMAS SJOBERG

 

 

DATED this 19" day of February, 2020.

THORNDAL ARMSTRONG DELK
BALKENBUSH & EISINGER

By:_/s / Katherine F. Parks
Katherine F. Parks, Esq.
State Bar No. 6227
6590 S. McCarran Blvd., Suite B
Reno, Nevada 89509
(775) 786-2882
kfp@thorndal.com
Attorneys for Defendant
LYON COUNTY

 

 

IT IS SO ORDERED.

 

ORDER

paTendicbnuany Qf, 2020.

URTED STATES MAGISTRATE JUDGE

 

 
